NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



VINCENT B. SPELLS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-4594
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.

Vincent B. Spells, pro se.


PER CURIAM.

             Affirmed.




SILBERMAN, CRENSHAW, and BLACK, JJ., Concur.